1

2

3

4

5

6

7

8

9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                                 )
12   CHRISTIAN CALDERON,                         )    Case No. CV 19-0498-DMG (JEM)
                                                 )
13                              Petitioner,      )
                                                 )    JUDGMENT
14                v.                             )
                                                 )
15   JIM ROBERTSON,                              )
                                                 )
16                              Respondent.      )
                                                 )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20

21
     DATED: September 9, 2019
22                                                           DOLLY M. GEE
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
